Citation Nr: 0014713	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had verified, recognized military service as 
follows: pre-war status, September 1, 1941 to December 7, 
1941; beleaguered from December 8, 1941 to April 9, 1942; and 
service with the Regular Philippine Army from July 13, 1945 
to March 6, 1946.  He was in a no casualty status from April 
10, 1942 to July 12, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1998, the RO denied service connection for heart disease 
(arteriosclerotic heart disease) as being not well grounded.  


FINDING OF FACT

The claim of entitlement to service connection for 
arteriosclerotic heart disease is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for arteriosclerotic heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that on a 
physical examination conducted in July 1945 his 
cardiovascular system was "ok." His blood pressure was 
124/90 and his pulse was 80.   

On an affidavit for Philippine Army Personnel dated in July 
1945, the veteran reported that he was a civilian farmer from 
April 10, 1942 to July 14, 1945.  On an affidavit for 
Philippine Army Personnel dated in November 1945, under the 
section requesting information on prisoner of war status, the 
words "not applicable" were inserted.  The veteran further 
reported that upon his surrender on April 9, 1942 he went 
back to his home to support his wife and children.  

An affidavit dated in May 1950 from C. T. Quinto, M.D., notes 
that Dr. Quinto treated the veteran beginning May 30, 1942 at 
which time he found the veteran to be sick with malaria, 
beriberi and asthma.  He continued to treat the veteran until 
December 1942.  It was noted that between 1947 and 1948 the 
veteran sought treatment for asthma.  

On an application for compensation or pension, received in 
May 1950, the veteran reported he entered active duty on 
August 28, 1941 and separated from service on April 10, 1942.  
He reported he re-entered service on July 17, 1945 and 
remained there until March 5, 1946.  

A private medical certificate received in May 1950 refers to 
an inguinal hernia.

A document dated in February 1951 from the U. S. Army shows 
that the veteran's periods of military service were 
determined to be as follows: Pre-war service from September 
1, 1941 to December 7, 1941, beleaguered status from December 
8, 1941 to April 9, 1942, no casualty from April 10, 1942 to 
July 12, 1945 and regular Philippine Army service from July 
13, 1945 to March 6, 1946.  The veteran did not have any 
recognized guerilla service.  He did not have any time in as 
Prisoner of War (POW).  

On an application for compensation or pension which was 
received at the RO in August 1951, the veteran reported he 
had been treated between May 1942 and November 1943, for 
beriberi, malaria and dysentery.  He further indicated that 
he was on inactive duty from April 10, 1942 to December 5, 
1944.  He did not mention heart disease at that time.  

Veterans Memorial Hospital records reflect that the veteran 
was hospitalized in early 1961.  A February 1961 chest X-ray 
showed a normal heart.  When he was hospitalized from April 
to May 1968, physical examination of the heart was within 
normal limits.  When he was hospitalized. from September to 
November 1969, his heart was "unremarkable." An EKG 
conducted in September 1969 was interpreted as normal.  The 
veteran was again hospitalized in October 1970.  No
pertinent findings were made.  One hospital record reflects a 
past history of dysentery in 1943, malaria in 1944 and 
rheumatoid arthritis in 1959.   

In a November 1963 letter to the RO the veteran referred to 
himself as an escaped POW.  When he wrote to the RO in 1972 
he stated that he had been assigned to an infantry regiment 
that saw action at the battle front at Bataan until its 
surrender on April 9, 1942, and that he had escaped from the 
Japanese on the way to the concentration camp.  

On an application for compensation or pension, which was 
received at the RO in July 1986, the veteran indicated he had 
been a POW at Camp O'Donnel from April 9, 1942 to May 27, 
1942.  He also alleged that he served with the guerillas but 
noted such service was not recognized.  He did not claim 
heart disease at that time.  

In a March 1996 letter to the RO the veteran stated that he 
had recently applied for service connection for heart disease 
as a POW disability.  In a statement submitted in August 
1996, he reported that he was a POW of the Japanese 
government from April 9, 1942 to April 20, 1942 and explained 
the circumstances of his alleged internment, stating that he 
escaped from the death march on April 10, 1942 but a day 
later was caught by the Japanese and taken to a concentration 
camp (Camp O'Donnell) where he remained until he escaped on 
April 20, 1942.  

In a September 1996 Memorandum for File the RO reviewed the 
veteran's account of having been a POW, along with the other 
evidence of record, and concluded that the claimed period of 
incarceration was not documented by service records.  The RO 
further noted that even if evidence was submitted to 
substantiate the claimed period as a POW, it was less than 30 
days and would not establish entitlement to benefits under 
public Laws 97-37 and 100-322.  After being so advised by the 
RO, the veteran argued that the length of time should make no 
difference. 

At a POW protocol examination was conducted in November 1996, 
the veteran indicated that the length of his captivity was 10 
to 15 days.  He reported that during captivity he suffered 
from swelling of the legs and/or feet.  The pertinent finding 
was arteriosclerotic heart disease with slight cardiomegaly.   

In a July 1997 rating decision, it was stated that the 
veteran was considered a prisoner of war from April 10 to 20, 
1942 in a September 25, 1996 Memorandum for File.  

An affidavit dated in February 1999 from [redacted] is to 
the effect that he was a POW at Camp O'Donnell and, to the 
best of his recollection, recalled that the veteran had been 
in the Death March but escaped on April 10, 1942.  A few days 
later Mr. [redacted] saw the veteran inside the concentration 
camp and heard that he was suffering from a rapid heartbeat, 
chest pain, nervousness and discolored feet and legs.  Mr. 
[redacted] further stated that sometime before the end of April 
1942 he heard that the veteran had escaped.  Reportedly they 
met again in November 1942 at the residence of a "quack 
doctor," where the veteran claimed to have rapid heartbeats, 
chest pain and back pain.  Finally, Mr. [redacted] stated that 
since then he would occasionally meet the veteran in clinics 
or hospitals and he noticed "the diagnosis given by the 
licensed physician is heart disease and other illnesses," 
from which the veteran was still suffering.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arteriosclerosis and cardiovascular renal disease, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(c) (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, and if 
beriberi including beriberi heart disease is manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military service, service connection will 
be granted for such disease even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, as amended by Public Laws 97-
37 and 100-322; 38 C.F.R. § 3.309(c).  For the purposes of 
the above, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).  (In 
an interpretive letter dated May 24, 1996, from the Director 
of VA Compensation and Pension Service to the Directors of VA 
Regional Offices, it was noted that ischemic heart disease is 
another term for coronary artery disease, coronary heart 
disease and arteriosclerotic heart disease.)  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Despite the veteran's allegations that he was a POW, there is 
no official verification in the record that he was.  
Additionally, he did not claim POW status for many years 
after filing his initial VA claim, the Philippine Army 
personnel affidavits on file do not indicate that he was a 
POW, and it is stated on those affidavits that
he was a civilian former as of April 10, 1942, the 
approximate date he now claims marked the beginning of his 
POW status.  Also, there are multiple statements submitted in 
the 1950s from fellow servicemen, some of whom stated that 
they had been POWs at Camp O'Donnell, but none of the 
affiants reported that the veteran also was a POW.  
Additionally, in his initial VA claim filed in 1950 the 
veteran reported that he was separated from service on April 
10, 1942 and that he reentered service in July 1945.  More 
recently he has variously alleged that he was a POW from 
April 9, 1942 to May 27, 1942, and then that he was a POW 
from April 9 or 10, 1942 to April 20, 1942, the latter dates 
being most consistently given.  In a Memorandum for File 
dated in September 1996 the RO noted that the claimed 
incarceration was not supported by the service records, 
noting that "even if evidence is submitted to substantiate 
further" the veteran's claimed POW status, the POW service 
connection presumptions would not apply as the period would 
have been for less than 30 days.  For some reason unclear to 
the Board, a July 1997 rating decision states that in the 
September 1996 memorandum, the veteran "was considered a 
prisoner of war from April 10 to 20, 1942."  

In any event, regardless of the above, the purported period 
of internment upon which the veteran is basing his claim is 
of less than 30 days.  While acknowledging that the law 
requires detainment of at least 30 days for presumptive 
service connection for the POW diseases, the veteran has made 
various arguments as to why such should not be strictly 
applied in his case.  However, his arguments are to no avail.  
If he had been a prisoner of war from on or about April 10 to 
April 20, 1942, he would fall far short of the 30 day 
requirement and there would be no legitimate basis to afford 
him the benefit of the POW service connection presumptions.  

There is no competent evidence of record demonstrating that 
heart disease was present during the veteran's recognized 
service or manifested to a compensable degree within one year 
after separation from either period of service so as to allow 
a grant of service connection on a presumptive basis under 
38 C.F.R. § 3.309 (a).  Additionally, physical examination at 
the time of the veteran's separation from service in July 
1945 did not reveal any heart disease (or residuals of 
beriberi), nor were such found at the time of the veteran's 
hospitalizations in 1961 and 1968.  Although the recent 
statement from Mr. [redacted] indicates that he knew the veteran 
was experiencing a rapid heart beat and chest pain while he 
was a POW and that he was treated for heart disease sometime 
after his release from captivity, the is no evidence that Mr. 
[redacted] is a medical professional.  Thus, as a layperson, his 
statements of what he claims to recall about events more than 
half a century ago, do not constitute medical evidence and 
are insufficient to show that the veteran had heart disease 
during or shortly after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, what a physician 
purportedly told Mr. [redacted] does not constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 77 (1995).  

While Dr. Quinto reported in May 1950 that he had treated the 
veteran for beriberi beginning in May 1942, that was after 
the veteran's initial period of recognized service, and there 
is no presumption of service connection for beriberi other 
than that provided to former prisoners of war detained for 
not less than 30 days.  

The Board must also determine if service connection is 
warranted for arteriosclerotic heart disease on a direct 
basis.  In that regard, there is competent evidence of record 
demonstrating the veteran currently has arteriosclerotic 
heart disease as evidenced by the VA examination report of 
November 1996.  However, in order for service connection to 
be granted on a direct basis, there must also be competent 
evidence of record which provides a nexus between the 
currently diagnosed arteriosclerotic heart disease and active 
duty.  In this case, there is no competent evidence linking 
the post-service arteriosclerotic heart disease to active 
duty on any basis.  Significantly, none of the clinical 
records or examination reports associated with the claims 
file includes an opinion from a qualified health care 
professional that links a current heart disorder to any 
incident of active duty.  Additionally, no health care 
professional has provided an opinion demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, and such a relationship is not 
one as to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  To the extent that 
the veteran engaged in combat with the enemy, the provisions 
38 U.S.C.A. § 1154(b) would apply and provide that in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation, and to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). The Court has held that the "term 'service 
connection," is used in section 1154(b) to refer to proof of 
incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  See Velez v. West, 11 Vet. App. 
148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records. However, the law does not create a 
presumption of service connection, and the veteran must still 
proffer competent medical evidence of a causal nexus between 
the claimed disability and service where the question 
involves medical causation or diagnosis, such as in the 
instant case.  See Wade v. West, 11 Vet. App. 302, 305 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this 
case, there is no medical evidence or opinion linking the 
veteran's current heart disease to service in any way so the 
provisions of 38 U.S.C.A. § 1154(b) do not afford a basis for 
granting service connection.  Even if we were to assume for 
the sake of argument that the veteran did have beriberi 
during recognized service, there would still have to be 
medical evidence or opinion linking the current heart disease 
to beriberi since the lifetime POW presumption clearly does 
not apply in this case.  As there is no competent evidence of 
record linking arteriosclerotic heart disease to the 
veteran's service in any way, the claim of entitlement to 
service connection must be denied as not well grounded.  

Additional Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

